DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance.  Claims 1, 3, 5, and 8-15 are allowed over the prior art.  The closest prior art of record is WO 2010/078479 A1 to Sheard et al. (“Sheard”) which discloses an ethylene/propylene copolymer formed via a procatalyst composition comprising a mixed magnesium/titanium halide alcoholate, titanium (IV) chloride, and 5-tert-butyl-3-methyl-1,2-phenylene dibenzoate.  Sheard teaches that the amount of ethylene in the copolymer is 1 wt% to 5wt%, the Koenig B-value of the copolymer is from 0.88 to 0.94, and the amount of xylene solubles is less than 6 wt% [0097, 0099]. Sheard does not teach or suggest the specific claimed ethylene incorporation index, the claimed xylene soluble content to total ethylene content relationship, or the claimed ethylene ratio.  
Additionally, after thorough consideration, the Examiner has determined that at least that the specific claimed xylene soluble (XS) content to total ethylene content relationship is not necessarily an inherent feature of the copolymer taught by Sheard. When considering the example compositions disclosed by Sheard is it noted that none of them satisfy the claimed relationship between the XS content and the total ethylene content of the claimed copolymer.  The Examiner also notes that MPEP 2163.07(a) sets forth that to establish inherency, the extrinsic evidence must make clear that the missing descriptive matter is necessarily present in the thing described in the reference.  MPEP 2163.07(a) goes on to recite “Inherency, however, may not be established by probabilities or possibilities”.  Given that Sheard effectively demonstrates that not all the compositions disclosed therein necessarily exhibit the claimed relationship between the XS content and the total ethylene content, the Examiner has determined that the claimed copolymer and article/container comprising the claimed copolymer are novel and non-obvious over the disclosure of Sheard.
Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should clearly be labeled “Comments on Statement of Notice of Allowability”. 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782